DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2003/0103742 A1 by Auvray et al. in view of CA2367814 A1 patent publication (the ‘814 publication).
Regarding claims 1, 8, Auvray teaches a fiber optic cable comprising: a core (defined by a binder 18 made of glass yarns, para. [0014]) comprising: a central strength member (14, of glass reinforced plastic material, para. [0014]) and a plurality of buffer tubes (16, typically of thermoplastic materials, para. [0014]) arranged around the central strength member (as illustrated in Fig. 1), each of the plurality of buffer tubes containing a plurality of optical fibers (15, of transparent glass or polymer materials as is known in the art); a first mica layer (fire retardant tape layer 17 made of mica, para. [0015]) arranged around the core (as illustrated in Fig. 1); a glass yarn layer (flame retardant glass yarn 13, para. [0017]) surrounding and in direct contact with the first mica layer (as illustrated in Fig. 1); an inner sheath 
Auvray does not teach each of the plurality of buffer tubes comprise a water-blocking filling material comprising a silicone gel, wherein the silicone gel has a drop point of at least 200°C.  The ‘814 publication also discloses an optical fiber cable comprising an inner tube 4 (preferably MDPE, EVA and the like), eighteen tubes 2 made of EVA inserted into the inner tube, a fluid stopper 12 inserted into interstitial areas between the tubes 2 and inside the inner tube 4, wherein the fluid stopper silicone stopper fluid consists of polydimethylsiloxane thickened with colloidal silica, sold under the name H55 by SICPA. (See Fig. 1, pages 10, 14-15 for detailed description.)  The ‘814 publication further discloses that materials such as EVA is chosen for its properties of fire/flame resistance and level of emission of fumes similar to the required application in Auvray, and the fluid stopper limits or prevents the ingress of water into the optical fiber cable.  It is further noted that the silicone gel used the ‘814 publication is 
Regarding claim 2, the cable as illustrated in Fig. 1 of Auvray appears to have in excess of 24 optical fibers in each of the buffer tubes 16.  In any case, further addition of optical fibers to the cable taught by Auvray, i.e., in order to increase communication capacity by the cable, without unexpected results has no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 9, the ‘814 publication further suggests that water-mediated expanding powder can be added to the stopper fluid so as to increase the efficacy of stopping up the interstitial area. (See page 15 for details.)
Regarding claim 16, the ‘814 publication further suggests that water-mediated expanding powder can be added to the stopper fluid so as to increase the efficacy of stopping up the interstitial area. (See page 15 for details.)  Auvray teaches material having water absorbing and blocking characteristics to aid in protecting the cable under advisers and/or moist conditions fill gap 12 between the mica tape layer 17 and the inner sheath 17. Since, in para. [0022], Auvray discloses that although FIG. 1 only illustrates two layers 11 and 17, it is understood that as cable space permits additional layers can be added having yarn 13 placed therebetween, e.g., a second yarn layer and third tape layer can be added between the tape layer 11 and an outer jacket 10, the water swellable material is interposed between the core and the first mica layer, and between the glass yarn layer and the inner sheath, and between the inner sheath and the second mica layer.

Auvray does not teach each of the plurality of buffer tubes comprise a water-blocking filling material comprising a silicone gel, wherein the silicone gel has a drop point of at least 200°C.  The ‘814 
Furthermore, Auvray does not teach water swellable material interposed between the core and the first mica layer, or between the glass yarn layer and the inner sheath, or between the inner sheath and the second mica layer, but states material having water absorbing and blocking characteristics to aid in protecting the cable under advisers and/or moist conditions fill gap 12 between the mica tape layer 17 and the inner sheath 17.  The ‘814 publication further suggests that water-mediated expanding powder (i.e., water swellable material) can be added to the stopper fluid so as to increase the efficacy of stopping up the interstitial area. (See page 15 for details.)  Since, in para. [0022], Auvray discloses that although FIG. 1 only illustrates two layers 11 and 17, it is understood that as cable space permits additional layers can be added having yarn 13 placed therebetween, e.g., a second yarn layer and third .
Claims 3-7, 10-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray and the ‘814 publication as applied to claims 1, 17 above, and further in view of KR 20140013563 A patent publication (the ‘563 publication, English translation attached).  
Regarding claims 3, 5, 6, 18, Auvray and the ‘814 publication suggest the optical cable as stated above having the central strength member made of glass reinforced plastic material but not a hydroxide-containing flame retardant LS0H polymer material.  The ‘563 publication also teaches an optical fiber cable comprising a strength member 120 that “can withstand high compression loads and tensile loads, may have a water absorbent” and is made from “fiber-reinforced plastic (fiber reinforced plastic: FRP) yarn, aramid-reinforced plastic (Aramid Reinforced Plastic) yarns, polypropylene yarns, open flame retardant or blame, polyester yarn, aramid yarn (aramid yarn), glass yarn (glass yarn) single filament consisting of a non-conductive material such as (filament) or, combination of filaments”, and a high tensile strength and high hardness coating 130 upon the strength member 120, wherein the primary coating 130 is preferably an oxygen index (oxygen index) is not less than 28% to ensure sufficient flame retardancy, contain aluminum hydroxide or magnesium hydroxide in order to increase the oxygen index, or has a LSZH (low smoke zero halogen)  material.  It would have been obvious to one having ordinary skill in the art to coat the central strength member 14 taught by Auvray with the coating made of material meeting one or a combination of the parameters above, as suggested in the ‘563 publication, to improve tensile strength, hardness and flame retardancy properties of the central strength member and consequently the optical fibers cable.

Regarding claim 7, the ‘563 publication suggest the primary coating 130 is preferably an oxygen index (oxygen index) is not less than 28% to ensure sufficient flame retardancy.  The LOI is a result-effective variable as materials with a high LOI value generally exhibit a better FR property, and it would have been obvious for one having ordinary skill in the art to perform routine experimentations and determine an optimum or workable range of LOI value to meet the FR requirement for the optical fiber cable, e.g., by increasing the concentration of fillers such as Mg(OH)2.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 10, 13, the ‘563 publication further suggests that the outer cover 160 for the fiber optic cable may also be formed of an LSZH material having UV protection. LSZH or LS0H thermoplastic materials are commonly known and used in the art for limiting smoke and poisonous gases during fire and Official notice is taken that it would have an obvious modification to one having ordinary skill in the art to select such materials for constructing the cable as claimed.
Regarding claims 11, 12, the ‘563 publication suggest the primary coating 130 is preferably an oxygen index (oxygen index) is not less than 28% to ensure sufficient flame retardancy.  The LOI is a result-effective variable as materials with a high LOI value generally exhibit a better FR property, and it would have been obvious for one having ordinary skill in the art to perform routine experimentations and determine an optimum or workable range of LOI value to meet the FR requirement for the optical fiber cable, e.g., by increasing the concentration of fillers such as Mg(OH)2.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 20, Auvray does not teach water swellable material interposed between the core and the first mica layer, or between the glass yarn layer and the inner sheath, or between the inner sheath and the second mica layer, but states material having water absorbing and blocking characteristics to aid in protecting the cable under advisers and/or moist conditions fill gap 12 between the mica tape layer 17 and the inner sheath 17.  The ‘814 publication further suggests that water-mediated expanding powder (i.e., water swellable material) can be added to the stopper fluid so as to increase the efficacy of stopping up the interstitial area. (See page 15 for details.)  Since, in para. [0022], Auvray discloses that although FIG. 1 only illustrates two layers 11 and 17, it is understood that as cable .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray and the ‘814 publication as applied to claim 1 above, and further in view of CN 107430255 A patent publication (the ‘255 publication, English translation attached).  Auvray teaches the optical fiber cable having inner and outer sheaths but does not specify that the inner sheath and the outer sheath are made of a flame retardant LS0H polymer-based material, and wherein the flame-retardant LS0H polymer-based material of the inner sheath has a LOI higher than the LOI of the outer sheath material.  The ‘255 publication discloses an optical fiber cable 10 supporting a plurality of optical fibers (e.g., 64 fibre, 92 fibre, 144 fibre, 192 fibre, etc.), comprising an outer sheath 12 and an inner sheath 22, wherein the outer sheath 12 has a lower limiting oxygen index (LOI), and the inner sheath 22 has a higher LOI, wherein the cable 10 can use embedded intumescent material, flame-retardant strip to provide the required fire-resistant properties such as a mica flame retardant tape wound around subunits 20, and wherein the inner sheath 22 is made of extruded polymer material embedded with one or more materials, additive or component having a low smoke production property, and wherein the outer sheath also comprises a smoke amount reducing additive, particularly an LSZH material.  The different low smoke materials used to construct the inner and outer sheaths disclosed in the ‘255 publication allows the inner sheath to provide strength or fracture resistance for the cable while a thin, soft outer sheath can easily be open to allow access to individual subunits 20, and it would have been obvious to one having ordinary skill in the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray and the ‘814 publication as applied to claim 1 above, and further in view of RU 162476 U1 patent publication (the ‘476 publication, English translation attached).  Auvray and the ‘814 publication suggest the optical fiber cable having the mica layers but not the first mica layer or the second mica layer comprising two mica tapes wound in the same direction.  The ‘476 publication also teaches a fire resistant cable comprising a first insulation layer in the form of a winding of two mica-containing tapes applied in one direction in a spiral with an overlap of at least 48%, wherein each mica tape is made, for example, in the form of a layered composition of mica paper and a fabric of glass fibers glued together with an organosilicon binder.  The overlapping mica tapes aid in improving mechanical properties of the fire resistant cable including a tensile strength of at least 8 MPa and elongation at break of at least 125%.  It would have been obvious to one having ordinary skill in the art to modify Auvray’s invention by constructing one or more of the mica taper layers using co-directional windings of two mica-containing tapes, as suggested in the ‘476 publication, for the same improved properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP6681070 discloses a cable using water-blocking filler H55 by SICPA inside buffer tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883